Morrill, O. J.
—This was a suit by Mrs. Millican to recover a debt due from Spencer to a son of Millican, the son having died intestate and while a minor, leaving neither brothers, sisters, wife, children, .nor father. Spencer assigned as error the legal incapacity of the mother to bring suit.
*67The statutes provide that, in cases like the one under consideration, the mother shall inherit the estate, therefore on the death of her son the claim was cast upon her by the law, and this assignment was as effectual to pass the chose in action as any other provided by the statutes. No one but the mother, on the death of her son, had any right, title, or interest to the debt, and Spencer was not bound to pay it to any other person.
The second ground, charging error of the judge, does not lie. The judge very properly charged the jury to find for the defendant in discount or set-off of the claim of plaintiff all such sums as the testimony showed that Spencer had paid plaintiff.
The matter in controversy was entirely a question for the jury, and the testimony authorizes the rendition of their verdict, which will not be interfered with. The judgment is
Aeeikmed.